UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2141


BINITA S. BASNET; TOFIN BASNET,

                    Debtors - Appellants,

             v.

U. S. BANK TRUST NATIONAL ASSOCIATION, as Trustee of the Chalet Series
IV Trust,

                    Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:20-cv-01466-CMH-IDD)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Binita S. Basnet, Tofin Basnet, Appellants Pro Se. Keith Michael Yacko, MCMICHAEL
TAYLOR GRAY, LLC, Peachtree Corners, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Binita S. Basnet and Tofin Basnet appeal from the district court’s order dismissing

their appeal from the bankruptcy court’s order granting relief from the automatic stay based

on their failure to designate the record as required by Bankr. R. 8006. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Basnet v. U.S. Bank Trust Nat’l Ass’n, No. 1:20-cv-01466-CMH-IDD

(E.D. Va. Sept. 21, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2